Citation Nr: 1702597	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  15-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.




ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1942 to November 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Saint Paul, Minnesota, Pension Management Center.  The appellant is the Veteran's surviving spouse.  In September 2016, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the 2014 application for DIC, death pension, and/or accrued benefits, the appellant reported monthly income of $938.00, and reported net worth of $108.64 in a Levi Strauss Retirement account, and $30.76 in a credit union account. 

In October 2016, the appellant's representative submitted a SSA Basic Info sheet that indicates that in 2014 the appellant received $1,086.90 per month in SSD.

As it is unclear what amount exactly the Veteran received on a monthly basis, and there is no indication of what she has received in 2015 or 2016, a remand is necessary to request this information.  

As to exclusions, the appellant submitted a bill from Smith Dental Care, from September 2016 totaling $3,305.00, with no indication the bill was paid.  She submitted a bill from Trinity Mother Frances, from 2015, totaling $3,005.32, with an indication that she paid $20.00 towards that total.  The Veteran then submitted a list of daily over-the-counter "recommendations" from doctors, that total $194.52.  

Based on the record, the Board finds that the appellant must be given another opportunity to submit information regarding her medical expenses.  Based upon the submitted medical expenses, it is not evident that the Veteran paid these medical bills.  Documentation as to what bills were paid is needed.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the appellant with a VA Form 21-8416, Medical Expense Report, and ask her to report her medical expenses for the years 2014, 2015, and 2016.

2. Request the appellant to submit a VA Form 21-0516-1, Improved Pension Eligibility Verification Report, including income from all sources and deductions from countable income such as certain unreimbursed medical expenses, for each year from 2014 forward for which she seeks VA nonservice-connected death pension benefits.  The appellant should be specifically instructed that the only medical expenses that should be included are ones that have been paid by her and not reimbursed.

3. The AOJ is asked to obtain the SSA payment amounts for 2015 and 2016.  

4. Readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



